Blandford, Justice.
A court of equity will not interfere with the remedies provided for landlords to collect their rents and to recover their premises from delinquent tenants, as set forth in §§4077 to 4081 of the Code of this state; except in extraordinary cases, to prevent fraud and irreparable injury or damage.
The case presented by the plaintiff in error in his bill does not come within the exception stated in the above rule; for aught that appears by the allegations in the plaintiff’s bill, he has a full, complete and adequate remedy at common law.
The case of Hall vs. Bell, 42 Ga., 179, fully covers and controls this case. When the present case was before this court, at the September Term, 1882, the case of Hall vs. Bell, cited, was. quoted very fully, and approved by the court in the decision then rendered. We conclude that the decision referred to is conclusive and decisive of this case.
The decree of the court, sustaining the demurrer to plaintiff’s bill, and dismissing the same, is affirmed.
Judgment affirmed.